PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/700,396
Filing Date: 11 Sep 2017
Appellant(s): The Procter & Gamble Company



__________________
Gary J. Foose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 22, 2021, from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 12-14, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,386,907 to Otsuka in view of USPN 7,691,760 to Bergsten and USPN 8,893,345 to Cooper.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Bergsten and Cooper, and further in view of USPN 7,566,671 to Hoadley.

 (3) Withdrawn Rejections
No rejections are withdrawn.

(4) Grounds of Rejection on Appeal

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12-14, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,386,907 to Otsuka in view of USPN 7,691,760 to Bergsten and USPN 8,893,345 to Cooper.
Regarding claims 1, 2, 12-14, and 17-24, Otsuka teaches a rectangular cleaning sheet adapted to be attached to the head of a cleaning tool, and having a wiping portion and a plurality of tacky recesses (Otsuka, Abstract, Figures 1-25). Otsuka teaches that the sheet has a wiping portion and fixing portions located on both sides of the wiping portion (Id., column 4 lines 13-20).  Otsuka teaches individual recesses having a depth which corresponds to the thickness of the wiping sheet, to trap dust particles (Id., column 4 line 40 to column 5 line 2).  Otsuka teaches that the cutouts correspond to the shape of the recesses (Id., column 5 lines 37-51).  Otsuka teaches that the cleaning sheet is composed of a base sheet and a wiping sheet fixedly adhered to the surface of substantially the middle region of the base sheet (Id., column 5 lines 37-51).  Otsuka teaches that the base sheet is preferably a fabric including a nonwoven (Id., column 5 lines 52-62).  Otsuka teaches that the wiping sheet can be of any material that has been used as a cleaning sheet capable of trapping dust, including a nonwoven fabric, wherein the sheet is treated with a liquid containing one or more of oils such as mineral oils (Id., column 6 lines 1-9).  
Otsuka teaches an embodiment wherein recesses of a front row may be interconnected to the recesses of the rear row in such a configuration (Otsuka, column 7 lines 14-24, Fig. 8).  Such a structure is within the scope of the claimed plurality of discrete spaced apart rows.  Otsuka does not appear to show that the rows comprise the claimed plurality of discrete spaced tufts of tow fibers.  However, Bergsten teaches a wipe that includes a first wiping member bonded to a backing member along valleys, whereby the wiping member including a plurality of discrete peaks and in at least one embodiment, an adhesive is provided in the valley and not on the peaks (Bergsten, Abstract, column 3 lines 8-26), which is particularly useful for capturing both ordinary dust or dirt and heavier particles such as sand (Id., column 1 lines 11-13).  Bergsten teaches that the wiping member is preferably a nonwoven fibrous material and that the backing member is a nonwoven fabric (Id., column 4 lines 24-49).  Bergsten teaches that the chambers beneath the peaks contain loosely packed fibers (Id., column 6 lines 5-24).  Bergsten teaches that the peaks and valleys are preferably provided in a regular pattern or array, such as generally parallel continuous rows separated by valleys (Id., column 3 lines 41-54).  Bergsten teaches that the raised regions can be separated by valleys in a rectilinear grid, so that the raised regions are rectangular or square, or in other patterns and shapes (Id.).  Bergsten teaches that distance B illustrated in Figure 12 can range from about 1 mm to about 15 mm wide, that distance C ranges from about 0.9 mm to about 4 mm wide, and distance D ranges from about 4 mm to about 40 mm wide (Id., column 4 lines 1-8).  
Additionally, Cooper teaches a similar cleaning article having a layer of tow fibers and a layer of sheet material, joined together in a layered construction (Cooper, Abstract).  Cooper teaches that the sheet has apertures so that the tow fibers may intercept the apertures, become entangled, and promote fluffing of the tow fibers (Id.).  Cooper teaches that fluffing of the layer of two fibers is believed to improve cleaning and dust gathering capability of the cleaning article (Id., column 4 lines 49-57).  Cooper teaches that the cleaning articles may comprise a non-planar structure which may extend out of the XY plane in the z-direction (Id., column 6 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cleaning sheet of Otsuka, wherein the nonwoven wiping portion between the recesses comprises a plurality of peaks and valleys, as taught by Bergsten, in the form of tow fibers, as taught by Cooper, motivated by the desire of forming a conventional cleaning article comprising a structure known in the art as being predictably suitable for wiping applications having improved cleaning and dust gathering capability.
The prior art combination teaches that the ridges continuously extend from the first edge of the sheet to the second edge of the sheet (Bergsten, claim 10).  Although the prior art combination does not appear to explicitly teach the rows being oriented along the longitudinal axis, based on the disclosure of the rows being parallel in a pattern, such as a rectilinear grid, in combination with Figure 12, the rows appear to be oriented as claimed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cleaning sheet of the prior art combination, and orienting any plurality of ridges or rows such that they are oriented as claimed, motivated by the desire of forming a conventional wipe having a desired orientation suitable for the intended application.
Regarding claim 2, Bergsten teaches that the tufts may be disposed in rows (Bergsten, Abstract).  As shown in at least Figure 12 and Example 1, the tufts appear to be the same size.
	Regarding claim 6, Cooper teaches that the cleaning sheet may further comprise gather strips extending transversely outwardly from the longitudinal centerline (Cooper, column 6 lines 50-63).  Cooper suggests that the gather strips increase the surface area of tow fibers by promoting deformation of the tow fibers out of the plane of the article (Id., column 1 lines 50-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cleaning sheet of the prior art combination, wherein the wipe additionally comprises strips extending transversely, as taught by Cooper, motivated by the desire of forming a conventional wipe having predictable and known properties suitable for the intended application.
	Regarding claims 12-14 and 17-20, the teachings of the prior art combination set forth above are incorporated here.  As shown in at least Figure 12 of Bergsten and Figure 8 of Otsuka, any set of rows can be parallel to a transverse axis or a longitudinal axis.  Otsuka teaches that the length of the recesses in the width direction is preferably from 5 to 0.8 x W1 mm (Otsuka, column 4 line 58 to column 5 line 3), wherein W1 is preferably from 70 to 130 mm (Id., column 8 lines 45-48). Since the recesses are between the wiping portions on the surface, the width of the recesses would correspond to the space between the wiping portions.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Regarding claims 13, 14, and 17-20, note that the cleaning sheet is generally square, as shown in at least Figures 1-25 of Otsuka, with the spacing between rows being equivalent.  Therefore, the cleaning sheet comprises both substantially similar longitudinal axis and transverse axis. Based on the orientation of the sheet, the prior art combination appears to teach the claimed arrangements of rows based on the claimed axis.  
	Regarding claim 19, the prior art combination teaches fixing sections located on both sides of the wiping portion (Otsuka, column 4 lines 7-20).
Regarding claims 23 and 24, the prior art combination does not appear to teach that the rows are unequally spaced. However, Otsuka teaches that the area of the recesses may vary between 0.1 to 120 cm2, as small area would fill with relatively large solid dust particles whereas too large an area results in too low dust collective performance of the other part of the wiping portion (Otsuka, column 4 lines 40-57).  Otsuka teaches that the area of the recesses can be increased by increasing the length of the recesses or by narrowing the portion in the middle of the sheet (Id., column 6 lines 42-61).  One of ordinary skill in the art would recognize that based on the teachings of Otsuka, that the area of the recesses can predictably vary based on the balance between the capability of trapping hair and dust and the capability of trapping relatively large dust particles (see also Id., column 8 lines 57-62).  Note that changing the area of the recesses, such as including multiple recesses of different areas, would result in unequally spaced rows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cleaning sheet of the prior art combination, wherein the cleaning sheet comprises recesses of different areas, as suggested by Otsuka, motivated by the desire of forming a conventional cleaning sheet having the predictably desired balance of trapping small and large dust particles suitable for the intended application.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Bergsten and Cooper, as applied to claims 1, 2, 12-14, and 17-24 above, and further in view of USPN 7,566,671 to Hoadley.
Regarding claim 6, the prior art combination teaches two longitudinal edges parallel to a longitudinal axis (see Otsuka, Figures 1-25).  The prior art combination does not appear to teach the claimed strips. However, Hoadley teaches a similar cleaning pad including a combination of fibers bonded to a base sheet (Hoadley, Abstract).  Hoadley teaches that the base sheet may be provided with numerous cuts or fringes that are cut in the same direction as the lengthwise direction of the fibers of the mat (Id., column 18 lines 10-17, Figure 18).  Hoadley teaches that the fringes increase the surface area of the pad and improve dust adhesion to the base sheet (Id.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cleaning sheet of the prior art combination, wherein the cleaning sheet comprises fringes or cuts at the edges, as taught by Hoadley, motivated by the desire of forming a conventional cleaning sheet having a structure known in the art to predictably increase the surface area of the pad and improve dust adhesion.

(5) Response to Arguments
A.	Rejection of claims 1, 2, 12-14, and 17-24 under 35 U.S.C. 103 as being obvious over Otsuka in view of Bergsten and Cooper
	Contrary to the current rejection, Appellant argues that the peaks and valleys of tow fibers are joined to the base sheet of Otsuka, not to a precursor sheet as claimed.  Appellant argues that as claimed, the rows of precursor sheet are joined to the nonwoven carrier sheet and the tufts are joined to the precursor sheet.
	Regarding Appellant’s arguments, Examiner respectfully disagrees.  Appellant’s arguments are directed to a cleaning article with three separate components: a nonwoven carrier sheet, a plurality of discrete rows of precursor sheet, and a plurality of discrete tufts.  Note that the claims only require a plurality of discrete tufts joined to the rows of precursor sheet which are joined to the nonwoven carrier sheet.  
	As set forth in the rejection Otsuka teaches that the cleaning sheet is composed of a base sheet 11 and a wiping sheet 12 fixedly adhered to the surface of substantially the middle region of the base sheet.  Otsuka teaches an embodiment at least at Fig. 8, wherein a plurality of tacky recesses 10 of a front row may be interconnected to the recesses of the rear row in a configuration, as shown below:

    PNG
    media_image2.png
    616
    558
    media_image2.png
    Greyscale

	Otsuka teaches that recesses 10 are formed by cutting out the wiping sheet in shapes (see for example Otsuka, column 5 lines 37-51).  Since the recesses are interconnected, the wiping sheet 12 comprises a plurality of discrete and spaced apart rows.  Therefore, Otsuka teaches the claimed rows of precursor sheet joined to a carrier or base sheet.
	Otsuka does not appear to teach the claimed plurality of discrete spaced tufts of tow fibers.  However, Bergsten teaches a similar wipe including a wiping member bonded to a backing member, whereby the wiping member including a plurality of discrete peaks and in at least one embodiment, an adhesive is provided in the valley and not on the peaks, the peaks and valleys provided in a regular pattern or array, such as generally continuous rows separated by valleys.  Bergsten teaches that such a configuration is particularly useful for capturing both ordinary dust or dirt and heavier particles such as sand, as shown, in at least Fig. 12 set forth below:

    PNG
    media_image3.png
    446
    498
    media_image3.png
    Greyscale

	Additionally, Cooper teaches a similar cleaning article having a layer of tow fibers 14 and a layer of sheet material 12, joined together in a layered construction.  Note that Cooper teaches that the sheet 12 has an outwardly facing preferential cleaning side comprising a nonwoven sheet (Cooper, column 3 lines 33-38), wherein the tow fiber layer 14 may be intermediate two laminae of generally planar sheets (Id., column 3 lines 14-24).  Cooper teaches that the sheet has apertures 20 so that the tow fibers may intercept the apertures, become entangled, and promote fluffing of the tow fibers, which is believed to improve cleaning and dust gathering capability of the cleaning article.  Therefore, one of skill in the art would understand that the layer of tow fibers joined to the sheet material is to be used as a wiping layer.  Cooper teaches that the cleaning articles may comprise a non-planar structure which may extend out of the XY plane in the z-direction, which is the direction perpendicular to the sheet.  The cleaning article of Cooper shown at Fig. 2 is set forth below:

    PNG
    media_image4.png
    1088
    690
    media_image4.png
    Greyscale

	 
Otsuka teaches the claimed nonwoven carrier sheet bonded to discrete spaced rows of a precursor sheet.  Bergsten establishes a similar wipe having a surface with a plurality of peaks and valleys provided in a regular pattern or array, such as generally continuous rows, and the benefits of such an arrangement to capture dust, dirt and heavier particles.  Additionally, Cooper establishes a similar cleaning sheet comprising a sheet material joined to a tow fiber layer, wherein the tow fibers are entangled and fluff at the apertures, and comprises a non-planar structure extending in the z-direction, wherein the sheet material is intended to be outwardly facing, for a similar purpose of improving the cleaning and dust gathering capability of the article.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cleaning sheet of Otsuka, wherein the nonwoven wiping portion between the recesses comprises a plurality of peaks and valleys, as taught by Bergsten, in the form of tow fibers, as taught by Cooper, motivated by the desire of forming a conventional cleaning article comprising a structure known in the art as being predictably suitable for wiping applications having improved cleaning and dust gathering capability.
The tow fibers extending in the z-direction which are joined to the sheet material as taught in Cooper, which are arranged in discrete spaced tufts, as taught by Bergsten, is equivalent to the wiping sheet of Otsuka.  Since Otsuka already establishes a base sheet bonded to a wiping sheet, the prior art combination establishes the three separate components claimed.

B.	Rejection of claim 6 under 35 U.S.C. as being obvious over Otsuka in view of Bergsten and Cooper, and further in view of Hoadley.
Appellant does not provide any arguments regarding the rejection of claim 6.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER Y CHOI/Primary Examiner, Art Unit 1786          
                                                                                                                                                                                              
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                           /MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
                                                                                                                                                                                              
Correspondence address:
THE PROCTER & GAMBLE COMPANYGlobal IP ServicesCentral Building, C9One Procter and Gamble PlazaCincinnati, OH 45202

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.